FeRguson, Judge
(concurring in the result).
I concur in the result.
This Court has, on numerous occasions, been called upon to determine whether an accused’s right to a speedy trial has been violated.1 In most case the question is not easily resolved, since the issue of speedy trial and denial of due process are frequently inextricably bound together and the line of demarcation is not always clear. United States v Schalck, 14 USCMA 371, 34 CMR 151. The fact that my brothers and I are oftentimes in disagreement in this area causes me *163grave concern, for, in most instances, the issue is avoidable through the simple expedient of proper adherence by the Government to the specific provisions of Articles 10 and 33, Uniform Code of Military Justice, 10 USC §§ 810 and 833, respectively. Congress intended these Articles to give to the accused in court-martial trials a speedy trial. Speedy trial is important as there is no provision in military lav/ that adequately provides for release before trial.
The case at bar is a perfect example of the difficulty entailed in making such a determination. The charges for which the accused was confined were initially referred to a special court-martial within thirteen days of his apprehension and confinement. It might be successfully argued that Article 102 had been complied with. Article 333 was not then applicable because only a special court-martial was contemplated. However, four days later, a determination was made by the Government to delay this trial in view of the development of information which implicated the accused as a prime suspect in a breaking and entering case. Further investigation was necessary. Additional charges and specifications were not preferred for fifty-six days. The report of the subsequent Article 32 investigation was not completed and forwarded with a recommendation for trial by general court-martial until the passage of another sixty-four days.4 At this later period of time, Article 33 was legally operative. In order to contend that the provisions of Article 33 were complied with, since the case was referred to the officer exercising general court-martial jurisdiction six days after the Article 32 report was completed, it is necessary to accept the Government’s position that all during the proceeding time the accused was being held for trial by special court-martial and that the delay in bringing the case to trial was justified by the need to investigate the additionally suspected offenses and to try them all at one time. This, in my view, demonstrates an utter lack of regard for the spirit of the law and the intent of Congress when it considered its enactment. See United States v Hounshell, 7 USCMA 3, 7, 8, 21 CMR 129; cases cited in Tedrow, Digest, supra.
Apparently, someone in the military organization was also of this belief for the record reflects that during the period after the case had been referred to trial by general court-martial and the trial itself, the accused was moved from the Joint Services Stockade to the Camp Butler Brig for a three- or four-day period in anticipation of the annual inspection by the Department of the Army Provost Marshal General’s office and for the admitted purpose of avoiding explanation of the length of the accused’s pretrial confinement. Compliance with the Code would obviate the need for such action.
I concur in the result in this case.
*164APPENDIX Chronology of Events
Date
Events
1967
November 10
Housebreaking and theft at Building 3419, Camp Schwab.
November 11
Unlawful entry discovered. Marine Corps Criminal Investigations Detachment investigation discloses no suspects.
November 25
Housebreaking and theft at Building 3437, Task Organized Supply Section, Camp Schwab.
November 26
Office of Naval Intelligence starts its investigation.
December 18
Accused absented himself without authority.
December 22
Accused apprehended and confined in Camp Butler Brig to await disposition of charges of unauthorized absence, wrongful possession of Marine Corps identification cards, impersonating a noncommissioned officer, attempted escape from custody and carrying a concealed weapon.
December 24
Search made of house occupied by accused.
1968
January 4
Accused referred to special court-martial on the above charges.
January 8
Trial on above charges delayed because ONI developed information which implicated accused as a prime suspect in breaking and entering case. Additional charges could not be preferred until investigation completed.
January 13
Accused filed request through appointed defense counsel of special court-martial for appointment of Major Mog of the Air Force Legal Office at Kadena, Okinawa, as individual counsel.
January 19
On receipt of accused’s letter requesting individual defense counsel, the Brigade Staff Legal Officer telephoned the Air Force Air Division to determine availability of Major Mog. He was informed that “the General” would probably not make the Major available.
In anticipation of rejection of the accused’s request for Major Mog, First Lieutenant Flournoy, a certified counsel, was “informally” designated to assist the accused.
January 26
Air Force Air Division certified that Major Mog was not available as individual counsel for the accused.
January 27
Accused transferred from Camp Butler Brig to the Joint Services Stockade.
*165Date
Events
1968
January 27th or 29th
Laboratory report received on a pistol traced from the accused to Moore, a person implicated in the larceny under investigation.
January 31
Accused interrogated and advised he was to be questioned as a suspect in housebreaking of Building 3437 at Camp Schwab, theft, sale, and possession of military property without proper authority. He requested Major Mog, an Air Force lawyer, as counsel and interrogation immediately terminated.
February 6th or 7th
Interim ONI report by the investigating agent submitted for typing.
February 9
Endorsement of Commanding General, 9th Marine Amphibious Brigade on CG 313th Air Division’s letter of January 26, advising accused of nonavailability of Major Mog.
February 9
Lieutenant Flournoy officially made available as individual defense counsel for the accused.
February 23
Interim ONI investigation report submitted to Commanding Officer, 26th Regimental Landing Team (Rear). Investigation continued to recover stolen property.
February 28
Lieutenant Flournoy filed request with the special court-martial convening authority for trial of the charges then pending. The legal officer to the convening authority telephoned the Brigade Legal Officer and was advised that if the accused was suspected of other offenses “these offenses would have to be brought to trial at the same time . . . and that they should take all the steps necessary to get any other offenses referred.” (There is no indication of an official decision on the accused’s request.)
March 2
The accused was informed that an Article 32 would be conducted on all charges pending against him.
March 4
Additional charges and specifications preferred.
March 6
Major Snyder appointed Article 32 Investigating Officer by Commanding Officer, RLT-26 (Rear).
March 14
Article 32 hearing opened. Accused represented by Lieutenant Flournoy.
March 18
Article 32 hearing adjourned.
March 20
Article 32 investigation reopened and closed.
March 27
Rough draft of Article 32 record given to Investigating Officer for his approval and recommendations.
April 1
Investigating Officer approved rough draft of record and submitted his report and recommendations.
April 1-16
Article 32 record typed on reproduction mats.
*166Date
Events
1968
April 17
It was discovered that the wrong typewriter ribbon was used and the mats would not reproduce legible copies.
April 17-23
Lack of adequate materials and facilities on Okinawa caused difficulty in reproducing mats containing record of hearing.
April 23-27
Lack of reproduction paper and inoperable reproduction machines on Okinawa caused difficulty in reproducing exhibits.
April 27-30
Article 32 investigation report completed.
April 30
Captain Golden made available to represent accused.
May 1
Article 32 report sent to Colonel Erwin for his endorsement. Copies of Article 32 record sent to accused’s counsel.
May 6-9
Defense counsel on temporary active duty to Vietnam.
May 7
Colonel Erwin signed his endorsement and recommendations for trial.
May 8
Trial counsel received Colonel Erwin’s endorsement.
May 13-14
Defense counsel at Formal Board of Investigation.
May 14
New charge sheet typed.
May 15
Staff legal officer’s advice completed and reproduced.
■™ay 15
New charge sheet sent to RLT-26 (Rear) for accused’s commanding officer to inform him of the charges against him.
May 15-17
Defense counsel engaged in preparation of general court-martial and special court-martial cases scheduled for trial.
May 17
Trial counsel went to Vietnam.
May 18
Commanding General signed endorsement on the charge sheet referring case to trial.
May 20
Defense counsel at Article 32 investigation of another case.
Accused served with the charge sheet.
May 21
Trial counsel returned from Vietnam.
May 22
Trial counsel informed defense counsel that trial was scheduled for May 27, 1968.
May 23
Accused transferred to Camp Butler Brig.
May 24
Defense counsel requested delay. Asked for June 10, 1968, as trial date.
May 26 or 27th
The accused retransferred from Camp Butler Brig to Joint Services Stockade.
May 27
Defense counsel at trial of another general court-martial.
*167Date
Events
1968
May 28
Defense counsel at trial of a special court-martial.
Defense counsel informed trial counsel he would not be ready to try accused’s case until last week in June.
June 5
Defense counsel at Article 32 investigation of another case.
June 11
Trial date set for June 27, at defense counsel’s request.
June 14-19
Defense counsel on temporary active duty to Japan.
June 27
First day of trial of case.

 See Tedrow, Digest, Annotated and Digested Opinions, U. S. Court of Military Appeals, Military Due Process, Speedy Trial, pages 669-672.


Art. 10. Restraint of persons charged with offenses.
“Any person subject to this chapter ■harged with an offense under this chapter shall be ordered into arrest or confinement, as circumstances may require ; but when charged only with an offense normally tried by a summary court-martial, he shall not ordinarily be placed in confinement. When any person subject to this chapter is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform him of the specific wrong of which he is accused and to try him or to dismiss the charges and release him.”


 “Art. 33. Forwarding of charges.
“When a person is held for trial by general court-martial the commanding officer shall, within eight days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the officer exercising general court-martial jurisdiction. If that is not practicable, he shall report in writing to that officer the reasons for delay.”


 The trial did not take place until the passage of an additional fifty-one days.